DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The examiner will consider information which has been considered by the Office in a parent application when examining a divisional application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1) and the timing requirements of 37 CFR 1.97. 
Drawings
The drawings were received on November 3, 2020. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 2-11 and 13 are objected to because of the following informalities: 
Claims 2-4, 6, and 8 each appear to recite arrangements inconsistent with independent claim 1 and the specification.
	For example, claim 2 recites, “wherein the step of mechanically moving the electrical contact into contact with the bypass signal circuit comprises transmitting a force from the function module to the electrical contact”.
	Independent claim 1, however, recites, “mechanically moving the electrical contact being out of contact with the bypass signal circuit into contact with the bypass signal circuit in response to the function module being detached from the function module electrical connector”.
	A review of the specification provides FIG. 6 and the mechanically-operated bypass switch assembly 154. A spring assembly 174 (specification page 14) urges the contact holder 162 to a closed position. As best seen in FIG. 11, actuators 182 drive the contact holder 162 from closed to open (specification FIG. 11). 
	Specification page 15 (emphasis added):
Attaching the function module to the backplane module drives the contact holder 162 from its closed position shown in FIG. 6 to its opened position shown in FIG. 11, thereby opening the bypass circuits 152a-152d. Later removal of the function module from the backplane module enables the spring assembly 174 to return the connector holder from its opened position back to its closed position, thereby closing the bypass circuits 152a-152d. 

	The force transmitted from the function module (by attachment), through the actuator, to the contact holder, opens the bypass circuits by mechanically moving the electrical contact out of contact with the bypass signal circuit. The removal of the force from the function module (by detachment) closes the bypass circuits by mechanically moving the electrical contact into contact with the bypass signal circuit.
	Accordingly, claim 2 reciting, “wherein the step of mechanically moving the electrical contact into contact with the bypass signal circuit comprises transmitting a force from the function module to the electrical contact”, does not appear to comport with the specification or with claim 1.
claim 4 recites, “wherein the step of mechanically moving the electrical contact out of contact with the bypass signal circuit comprises relieving a force being transmitted from the function module to the electrical contact”.
	Mechanically moving the electrical contact out of contact comprises applying a force from the function module (through the actuator), not the relieving of a force (see also claim 5).
	Similarly, claim 6 recites, “comprising the step of transmitting a force from the function module to the electrical contact maintaining contact of the electrical contact with the bypass signal circuit while the function module is attached to the function module electrical connector.”
	The force transmitted from the function module moves the electrical contact out of contact with the bypass signal circuit when the function module is attached; the force does not maintain the contact while the function module is attached.
	Similarly, claim 8 recites, “comprising the step of relieving a force being transmitted from the function module to the electrical contact when detaching the function module from the function module electrical connector whereby the electrical contact moves out of contact with the bypass signal circuit.”
	The attaching of the function module applies a force to move the electrical contact out of contact with the bypass signal circuit.
	Accordingly, claims 2, 4, 6, and 8 are objected to for these apparent inconsistences. Claims 3, 5, 7, and 9 are objected to by reason of their dependency. 
	Claims 6, 8, and 10 each recite, “comprising the step” and should recite, “further comprising a step” or similar language. Claim 11 is objected to by reason of its dependency. 
	Claim 13 is dependent upon claim 1, but should be dependent upon claim 12 (“multiple conductive paths of the network signal path” and “multiple conductive paths of the bypass signal circuit” are set forth in claim 12).

Allowable Subject Matter
Claims 1, 12, and 14-20 are allowed.
Claims 2-11 and 13 would be allowed if rewritten to overcome the objections set forth in this office action. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848